DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(a) in Claims 1, 3-15, 18, and 20-21 have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) in Claims 1, 3-15, 18, and 20-21 have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on February 17th, 2021 with respect to the rejection of claims 1, 3-15, 18, and 20-21 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Geertsen (U.S. Patent No. 9,629,575).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kerouac (U.S. Patent No. 4,057,051; cited by Applicant; previously cited) in view of Klar et al (U.S. Patent No. 3,882,848; previously cited) and Geertsen (U.S. Patent No. 9,629,575).
Regarding Claim 1, Kerouac teaches an ear probe assembly comprising: 
a housing structure (Figure 2 Element 20) having a proximal side and a distal side; 
at least a first transducer and a second transducer (transducers convert one form of energy into another; therefore the transducers can be microphone 15 and loud speaker 13; Figure 8 Elements 13 and 15) arranged in said housing structure, said first transducer comprising a first sound port (aperture at entrance of bore 31; port can be interpreted as an aperture) and said second transducer comprising a second sound port (aperture 44 at entrance of conduit 3, bore 30; port can be interpreted as an aperture; see Figure 8);
wherein at least one channel structure (conduit Element 30) comprises at least a first transducer entrance and a second transducer entrance configured to receive said first (The transmitter 13 converts the electrical signal to audio sound waves and couples this sound signal to the sealed cavity 8 through a channel comprising the bores 30 and 31 in the transfer case 29 and the conduit 2 in the ear tube 10; Column 3 Lines 45-49; Figure 6 Elements 31, 53; the transducer 13 receives a signal through the first sound port, aperture at entrance of bore 30) and second (The transducer 15 receives a signal from the sealed cavity 8 through a central or inner tube 3 positioned within the air conduit 2 and mounted in an aperture 44 at the rear end of the transfer case 29; Column 3 Lines 51-55; the transducer 15 receives a signal through the second sound port 44) sound ports, respectively, wherein (The first conduit 30 extends through a threaded coupling flange 32 which projects through an aperture 33 in the metal frame 21; Column 3 Lines 29-31; Figure 6 Elements 30, 54), and 
wherein said at least one channel structure forms an acoustic path (the first and second entrance is configured to receive port aperture in order to form the acoustic path) between said first and second transducer and a tip portion of said ear probe (these changes are measured by use of the second conduit 3 within the probe 1 which conducts sound signals from the cavity 8 to a microphone transducer 15 and then as an electrical signal to the measuring bridge 7; Column 2 Lines 27, 37, 38; Figure 2),
said tip portion (cuff Element 12) being configured to connect with said channel structure (as seen in Figure 2, conduits 2 and 3 extend all the way through the structure of the probe until the cuff 12), wherein said tip portion further comprises an integrated acoustic channel (Figure 2; conduits 2 and 3), 
wherein the integrated acoustic channel (conduits 2 and 3) is configured to connect with said channel structure in a detachable manner (The first conduit 30 extends through a threaded coupling flange 32 which projects through an aperture 33 in the metal frame 21; Column 3 Line 29; Figure 2 Element 32),
wherein the first transducer comprises a first membrane and the second transducer comprises a second membrane, wherein the first and second transducers (speaker Element 13; microphone Element 15; Figure 8) are arranged in the housing structure, such that the first membrane lies substantially perpendicular (The case 29 includes a central conduit 30 at right angles to a second bore 31; Column 3 Lines 27-28) to the second membrane (Because Elements 13 and 15 are described as transducers, the membrane is “substantially perpendicular”, as seen in Figure 8, to the acoustic channel, to produce the specific technical effect of reducing the mechanical cross-talk in the ear-probe assembly). 
Although Kerouac teaches conduits 2 and 3, Kerouac fails to teach said tip portion further comprises a set of integrated acoustic channels; wherein the channel structure comprises at least three channels, wherein each channel comprises one of said transducer entrances, each configured to connect with a corresponding acoustic channel of said tip portion in a proximal end thereof, wherein a distal end of said channel structure is configured to receive said first and second sound ports of said first and second transducers.
Klar teaches said tip portion further comprises a set of integrated acoustic channels (transmitting tubes; Figure 3); wherein the channel structure comprises at least three channels (three transmitting tubes 2, 3, and 4), wherein each channel comprises one of said transducer entrances (dotted boxes in Figure 6), each configured to connect with a corresponding acoustic channel of said tip portion (connecting tubes 28, 29, and 30) in a proximal end thereof, wherein a distal end of said channel structure is configured to receive said first and second sound ports of said first and second transducers (loud speaker 13; microphone 15; Column 2 Lines 38-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Klar into those of Kerouac in order to keep the multiple signals acoustically separated from each other.
 Kerouac and Klar fail to disclose wherein an exchangeable wax filter is arranged in each of said three channels of said channel structure.
Geertsen discloses a hearing test probe (A hearing test probe comprising the filter device according to Claim 1; Claim 11) that comprises a filter device (A filter device for a hearing test probe, the filter device allowing sound and air to pass therethrough while preventing ear wax from reaching a component of the hearing test probe; Claim 1) comprising:
(It is an advantage of the present disclosure that a filter device which may be manufactured cheaply by simple processes such as plastic molding is provided. A filter device which lowers manufacturing costs may provide a filter device which may be exchanged after each use and/or after a few uses, and thereby provides for easy usage and highly reliable and consistent measurements; Column 2 Lines 8-14) is arranged in each of said three channels of said channel structure (The second part 12 comprises a plurality of coupling parts including the first coupling part 62, a second coupling part 64, a third coupling part 66 and a fourth coupling part 68, for coupling respective channels and filter openings to respective probes/probe channels…The plurality of coupling parts may be configured for coupling the plurality of channels of the filter device to a plurality of channels of 60 the probe; Column 11 Lines 48-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Geertsen into those of Kerouac and Klar in order to prevent ear wax from reaching a component of the hearing test probe (Geertsen; Column 1 Lines 15-19).

Regarding Claim 7, Kerouac teaches that the housing structure (Element 20) comprises a substantially flat surface area on said proximal side, wherein a distal side of said tip portion is configured to abut said substantially flat surface, and wherein said channel structure (Element 10) of said housing structure extends into said acoustic channels of the tip portion, such that at least a part of said channel structure is substantially contained in the tip portion (As illustrated in FIGS. 2 and 5, the ear tube 10 has a flared inner end 35 including an 0-ring sealing groove 36 for an 0-ring 37. A threaded socket 38 on the tube 10 affixes it to the transfer case 29 and rigidly affixes the transfer case 29 and the metal frame 21 together; Column 3 Lines 33-38; Figure 2 Element 35).

(cuff Element 12) defines a length of said tip portion, wherein said channel structure is extending into said tip portion so as to take up at least half of the length of said tip portion (Figure 8; channel structures (Elements 2 and 3) extends into tip portion (Element 12), and takes up at least half of its length). BIRCH, STEWART, KOLASCH & BIRCH, LLP DRA/DRA/tyl Application No.: NEW Docket No.: 4436-0751PUS1Page 4 of 6  

Regarding Claim 11, Kerouac teaches that the channel structure comprises a first engagement structure configured to engage with a part of said housing structure on an inner side of the housing structure to lock the channel structure in said housing structure (Recess in housing 21 secures case 29 inside the housing 21; case 29 together with the microphone 15 has the exact length of the inner space of housing 21 and is therefore locked in the housing; Figure 2).  

Regarding Claim 12, Kerouac teaches that the channel structure further comprises a second engagement structure (Figure 2 Element 32), said second engagement structure configured to engage with said tip portion (The first conduit 30 extends through a threaded coupling flange 32 which projects through an aperture 33 in the metal frame 21; Column 3 Lines 29-31).

Regarding Claim 13, Kerouac teaches that the second engagement structure is formed as a protruding flange extending as a circular protrusion (Figure 5 Element 32) from said channel structure (Figure 5 Element 10) and configured to engage with a groove of said tip portion (The first conduit 30 extends through a threaded coupling flange 32 which projects through an aperture 33 in the metal frame 21; Column 3 Lines 29-31; Figure 2). 

(microphone transducer 15; Column 2 Line 39; Figure 2 Element 15) and the second transducer is a receiver (loud speaker 13; Column 2 Line 26).

Regarding Claim 21, Kerouac fails to teach that said channel structure comprises at least two independent and acoustically separated acoustic paths, said acoustic paths each being configured to connect with at least two independent and acoustically separated acoustic of the tip portion.
Klar teaches that said channel structure comprises at least two independent and acoustically separated acoustic paths (connecting tubes 28, 29, and 30), said acoustic paths each being configured to connect with at least two independent and acoustically separated acoustic channels (three transmitting tubes 2, 3, and 4) of the tip portion (The outer end of the probe 1 is made so that the ends of tubes 2, 3 and 4 may be attached to connecting tubes 28, 29 and 30 (FIG. 6); Column 3 Lines 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Klar into those of Kerouac in order to keep the multiple signals acoustically separated from each other.

Claims 3, 9, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kerouac, Klar, and Geertsen as applied to claim 1 above, and further in view of Iseberg (U.S. Publication No. 2012/0191004; cited by Applicant). 
Regarding Claim 3, Kerouac, Klar, and Geertsen fail to teach that the housing structure comprises a top end and a bottom end defining a longitudinal axis of the housing structure, wherein the second transducer comprises a top end facing the top end of the housing and a bottom end facing the bottom end of the housing, and the first transducer comprises a proximal side and a distal side facing 
Iseberg teaches that the housing structure comprises a top end and a bottom end defining a longitudinal axis of the housing structure, wherein the second transducer (sound emitter; Element 80) comprises a top end facing the top end of the housing and a bottom end facing the bottom end of the housing, and the first transducer (microphone; Element 100) comprises a proximal side and a distal side facing the proximal side and the distal side of the housing structure, respectively, and defining a longitudinal axis of the sound port of the first transducer, said longitudinal axis of said sound port being substantially perpendicular to the longitudinal axis of the housing structure, wherein a bottom side of the first transducer faces the top end of the second transducer and a top side of the first transducer faces the top end of the housing structure (microphone and sound emitter are shown as perpendicular to each other in Figures 3 and 4, Elements 80 and 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Iseberg into those of Kerouac, Klar, and Geertsen in order to optimize the receiving and carrying of the measured responses between the two transducers. 

Regarding Claim 9, Klar teaches that the channel structure is formed with a substantially triangular circumference (three transmitting tubes 2, 3, and 4; Figures 3 and 4).
Kerouac, Klar, and Geertsen fail to teach that the tip portion comprises a corresponding triangular opening configured to engage said triangular circumference of said channel structure in a detachable manner.
(substantially triangular circumference which engages with the respectively shaped eartip 20) configured to engage said triangular circumference of said channel structure in a detachable manner (keyed 36 probe tubes 30 may ensure the use of eartips 20 that have specific design details for providing proper performance of the intended audiometric test, to limit compatibility with competitive instrumentation, or to ensure sales of the manufacturer's eartips; Paragraph 58)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Iseberg into those of Kerouac, Klar, and Geertsen in order to ensure an exact alignment and fit for the detachable eartip.

Regarding Claim 15, Kerouac, Klar, and Geertsen fail to teach that the ear probe is configured to transmit an acoustic signal through one of BIRCH, STEWART, KOLASCH & BIRCH, LLP DRA/DRA/tylApplication No.: NEW Docket No.: 4436-0751 PUS]Page 5 of 6said acoustic channels of said ear tip and to receive an acoustic signal through one of said acoustic channels and emitted by an auditory system of a test person.  
Iseberg teaches that the ear probe is configured to transmit an acoustic signal through one of BIRCH, STEWART, KOLASCH & BIRCH, LLP DRA/DRA/tylApplication No.: NEW Docket No.: 4436-0751 PUS]Page 5 of 6said acoustic channels of said ear tip and to receive an acoustic signal through one of said acoustic channels and emitted by an auditory system of a test person (Paragraph 77; The signal processing may be determined by function calls from the hearing test system or in any other suitable manner. The raw or processed measured response signal stream is sent from the digital interface 200 to the hearing test system via a wired 210 or wireless 220 connection. Other DSP 202 advanced analysis functions may include otoacoustic emission measurement, transfer function measurement, leak detection, cavity volume measurement, acoustic reflex measurement, acoustic reflectance measurement, as well as any other suitable advanced algorithms; Figure 19).


Regarding Claim 20, Kerouac, Klar, and Geertsen fail to teach that a circuitry board of the housing structure is arranged so as to cover said first transducer and said second transducer.
Iseberg teaches that a circuitry board of the housing structure is arranged so as to cover said first transducer and said second transducer (A flex circuit 110 coupled to the one or more microphones 100 may communicate the electrical output from the one or more microphones 100 from the probe 10 via cable 150; Paragraph 63; Figures 3-5 Element 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Iseberg into those of Kerouac, Klar, and Geertsen in order to best accommodate the transducers for optimal space consumption.

Regarding Claim 22, Kerouac, Klar, and Geertsen fail to disclose wherein an acoustic filter is arranged in each of said three channels of said channel structure to improve impulse response characteristics of the ear probe.
Iseberg discloses wherein an acoustic filter (acoustic dampers 50 and/or other suitable filters) is arranged in each of said three channels (Stimulus channels 65; During hearing testing, a seal to the ear canal is provided by an eartip containing one or more internal sound channels for conducting sound to and from the end of the probe to the ear; [0010]) of said channel structure (The stimulus channels 65 or driver tubes 60 are operable to carry the acoustic stimulus generated by drivers 80 to probe tube 30, which carries the acoustic stimulus into an ear canal. Stimulus channels 65 or driver tubes 60 may include one or more acoustic dampers 50 and/or other suitable filters for tuning or adjusting the tonal balance of the acoustic stimuli generated by drivers 80; [0044]) to improve impulse response characteristics of the ear probe (The Examiner notes wherein the limitation “to improve impulse response characteristics of the ear probe” is a recitation of the intended use of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Iseberg into those of Kerouac, Klar, and Geertsen in order to improve tuning or adjusting the tonal balance of the acoustic stimuli (Iseberg [0044]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kerouac, Klar, and Geertsen as applied to claim 1 above, and further in view of Li (WO 2016/145522; cited by Applicant). 
Regarding Claim 4, Kerouac, Klar, and Geertsen fail to teach that the distal end of said first transducer is arranged to be substantially flush with a distal side of said second transducer.  
Li teaches that the distal end of said first transducer is arranged to be substantially flush with a distal side of said second transducer (sound emitter 850A, B can be pushed through hole 838 to have sound emitters to be flush with microphones 832, 834).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Li into those of Kerouac, Klar, and Geertsen in order to optimize the receiving and carrying of the measured responses between the two transducers.

Regarding Claim 5, Kerouac, Klar, and Geertsen fail to teach that a circuitry board of the housing structure is arranged so as to cover said first transducer and said second transducer.  
(Figure 8D, 8F; Element 830).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Li into those of Kerouac, Klar, and Geertsen in order to best accommodate the transducers for optimal space consumption.

Regarding Claim 6, Kerouac, Klar, and Geertsen fail to teach that a circuitry board in a top end of the housing structure is connected to a distal end of the first transducer and extends along the longitudinal direction of the housing to a bottom end of said second transducer, said circuitry in said bottom being connected to said second transducer.  
Li teaches that a circuitry board (Element 830) in a top end of the housing structure is connected to a distal end of the first transducer (Element 832) and extends along the longitudinal direction of the housing to a bottom end of said second transducer (Element 850), said circuitry in said bottom being connected to said second transducer (Figure 8D, 8F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Li into those of Kerouac, Klar, and Geertsen in order to best accommodate the transducers for optimal space consumption.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kerouac, Klar, Geertsen, and Iseberg as applied to claim 3 above, and further in view of Li. 
Regarding Claim 18, Kerouac, Klar, Geertsen, and Iseberg fail to teach that the distal end of said first transducer is arranged to be substantially flush with a distal side of said second transducer.  
(sound emitter 850A, B can be pushed through hole 838 to have sound emitters to be flush with microphones 832, 834).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Li into those of Kerouac, Klar, Geertsen, and Iseberg in order to optimize the receiving and carrying of the measured responses between the two transducers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793